Citation Nr: 1627189	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  08-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to service-connected PTSD and/or diabetic nephropathy.

2.  Entitlement to an initial compensable evaluation for intertrigo.

3.  Entitlement to service connection for folliculitis decalvans with scarring alopecia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975 and from February 1985 to February 1988, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2007, July 2009, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims were most recently before the Board in January 2015, when the Board granted service connection for intertrigo and remanded the remaining claims on appeal for additional development and adjudicative action.  The claim of entitlement to an initial compensable rating for intertrigo and the remanded claims of entitlement to service connection for hypertension and folliculitis decalvans with scarring alopecia have since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System

The issue of entitlement to service connection for folliculitis decalvans with scarring alopecia is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran did not have hypertension in service; any current hypertension was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service or is caused or permanently worsened by service-connected posttraumatic stress disorder (PTSD) or diabetic nephropathy. 

2.  Prior to April 14, 2014, the Veteran's service-connected intertrigo affected less than five percent of the total body area and no exposed area and was treated with topical ointments.

3.  Beginning April 14, 2014, the Veteran's service connected intertrigo affected less than five percent of the total body area and no exposed area and was treated with topical corticosteroids for six weeks or more, but not constant.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

2.  Prior to April 14, 2014, the criteria for a compensable initial evaluation for intertrigo of the groin area have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7813 (2015).

3.  Beginning April 14, 2014, the criteria for a 30 percent evaluation, but not higher, for intertrigo of the groin area have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

With regard to intertrigo, the Veteran was afforded VA examinations in April 2012 and April 2014 that address all applicable rating criteria for the Veteran's intertrigo of the groin area.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to hypertension, the Veteran was afforded VA examinations in April 2009 and June 2015 to determine the etiology of hypertension that the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The most recent June 2015 report provided an opinion that addressed all possible theories of entitlement.  The Board finds that there has been substantial compliance with the January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.

Service Connection Claim for Hypertension

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  Hypertension is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).

The Board notes that a presumption of service connection is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his hypertension is related to herbicide exposure in the Republic of Vietnam.  In the alternative, the Veteran asserts that hypertension was caused or aggravated by service-connected posttraumatic stress disorder (PTSD) and/or diabetic nephropathy.

A January 1974 separation examination report noted a blood pressure reading of 108/80.  An August 1975 separation examination report recorded a blood pressure reading of 118/82.  In a February 1983 enlistment examination report, the Veteran's blood pressure was noted to be 122/70.  In a December 1984 examination report, the Veteran's blood pressure readings were 150/100, 135/80, and 135/80.  The corresponding report of medical history notes the Veteran's blood pressure was elevated on the initial reading and that the Veteran was unaware of previous problems.  A February 1985 service treatment record (STR) recorded blood pressure readings of 142/88 sitting, 130/80 lying down, and 142/86 standing.  An April 1987 STR reported a blood pressure reading of 120-130/80, noting that the Veteran's blood pressure was up for five days and assessed as stable.  In a May 1987 emergency care STR, the Veteran's blood pressure was 132/90.

An April 2001 VA treatment record reported a blood pressure reading of 130/93.  In connection with October 2001 VA treatment, the Veteran reported a history of elevated blood pressure that he had not monitored; the treating physician noted elevated blood pressure readings at a previous appointment and the current appointment and started him on medication.

A September 2006 private treatment record found the Veteran's blood pressure to be 150/100 and assessed hypertension and anxiety.

In an April 2009 VA examination report, the Veteran reported that he began seeing doctors after separation from service and was placed on blood pressure medication in 1996 by a private physician.  The examiner diagnosed essential hypertension and opined that hypertension was not caused by or a result of active service.  The examiner explained that hypertension was not related to service because it was not diagnosed in service, the STRs did not support a diagnosis of hypertension in service, and there was no documented continuity of care for hypertension that dated back to active service.  The examiner found the majority of the Veteran's blood pressure readings were normal in active service, noting the only elevated blood pressure readings were reported in a December 1984 entrance examination of 150/100, with follow-up readings within normal limits, and in a March 1987 STR of 132/90.  The examiner noted that the Veteran did not appear to have an in-service diagnosis of hypertension and was not on antihypertensive medication in service.  The examiner also noted that a medical study did not support the assertion that PTSD caused or chronically aggravated hypertension.

An October 2009 private treatment record reported that the Veteran began taking medication for hypertension about five years prior and was assessed longstanding hypertension.

A December 2012 VA examination report noted that the Veteran's diabetic nephropathy did not cause hypertension.

In July 2013, the Veteran contended that stress related to PTSD caused his hypertension.

In a March 2014 VA Form 9, the Veteran reported having episodes of high blood pressure with chest pain in service and that he had symptoms of chest pain and difficulty breathing since separation from service.

In a June 2015 VA examination report, the Veteran reported being diagnosed with hypertension in 2001.  The VA examiner reviewed the Veteran's claims file and opined that the Veteran's hypertension was not caused by PTSD because hypertension was caused by obesity.  The examiner cited a medical study in support of his opinion and explained that his opinion was based on the Veteran's weight of 241 pounds at the time of his 2001 diagnosis of hypertension.  The examiner also opined that hypertension was not caused by diabetic nephropathy because he was diagnosed with hypertension ten years prior to the 2011 diagnosis for diabetic nephropathy.  The examiner determined that there was insufficient medical evidence to determine the baseline of severity of hypertension, but explained that the Veteran's medications, to include hydrochlorothiazide in 2001 and the addition of felodipine in 2006, reflected a natural progression of the disease.  The examiner found no evidence that hypertension was aggravated by PTSD or diabetic nephropathy because the Veteran remained on the two antihypertensive medications with good control of the disease.  The examiner further concluded that there was no causal relationship between Agent Orange exposure and the development of hypertension.  

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's hypertension.   

The Board notes that the Veteran has a diagnosis of hypertension; however, there is no medical evidence suggesting the presence of a diagnosis of hypertension within one year of the Veteran's discharge from service and the Veteran has not alleged that he was diagnosed or treated for hypertension in service or within one year after his discharge from service.  The evidence indicates that the earliest the Veteran began taking antihypertensive medication was around 1996 and that he was diagnosed with hypertension in 2001.  Moreover, the medical evidence addressing the Veteran's in-service elevated blood pressure readings is against the claim.  The April 2009 VA examiner opined that it is less likely than not that hypertension was incurred in service because the majority of the recorded blood pressure readings were normal, he did not have an in-service diagnosis of hypertension and was not treated with antihypertensive medication in service, and there was no documented continuous care for hypertension that dated back to active service.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the examination report to be probative evidence against the claim.

The Board also notes that the Veteran's exposure to herbicides in service is presumed based upon his service in the Republic of Vietnam; however, hypertension is not subject to presumptive service connection on the basis of herbicide exposure.

Further, there is no competent evidence of a nexus between the Veteran's hypertension and his active service, to include herbicide exposure.  Although the Veteran might sincerely believe that his claimed disability is related to herbicide exposure, as a lay person, he does not possess the medical expertise required to provide an opinion linking his hypertension to herbicide exposure.  

With regard to secondary service connection, the Board concludes that the Veteran's hypertension was not caused or aggravated by service-connected PTSD or diabetic nephropathy.  The June 2015 VA examiner reasoned obesity was the cause of the Veteran's hypertension and noted that the Veteran weighed 241 pounds at the time he was diagnosed with hypertension in 2001.  Further, the examiner properly supported the opinion that diabetic nephropathy did not cause hypertension because it was diagnosed about 10 years after hypertension and that hypertension was not aggravated beyond the natural progression of the disease by either PTSD or diabetic nephropathy based on a review of the Veteran's antihypertensive medications.  

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Increased Rating Claim for Intertrigo

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's intertrigo of the groin is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813 as dermatophytosis.  Dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  In this case, the Veteran's service-connected skin disability does not involve the head, face or neck and he does not have scars.  Thus, the disability is rated as dermatitis under Diagnostic Code 7806.




In relevant part, the rating criteria are as follows:

A noncompensable rating is warranted for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating contemplates 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.
	
38 C.F.R. § 4.118, Diagnostic Code 7806.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of service-connected intertrigo.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was originally awarded service connection for intertrigo of the groin in a January 2015 Board decision that was implemented by an August 2015 rating decision and rated noncompensable, effective January 2007.  In October 2015, the Veteran disagreed with the noncompensable rating for service-connected intertrigo.  
 
A January 2007 private treatment record indicated the Veteran had brown patches in the buttocks region without irritation or ulceration diagnosed as intertrigo.

In an April 2012 VA examination report, the examiner noted that a rash on the groin area was treated with a topical ointment for less than six weeks in the past 12 months.  The examiner found no visible skin rash with darkened skin color in the pubic and groin areas for a total body area of less than five percent.

In an August 2013 VA treatment record, the Veteran reported an itchy rash on the bilateral inner thighs that was treated with a topical cream.

In an April 2014 VA skin diseases examination report, the Veteran reported an itchy rash on his groin area since active service.  The examiner found the Veteran's intertrigo affected less than five percent of the total body area and no exposed area.   The examiner noted that the intertrigo was treated with Locoid, a topical corticosteroid, for six weeks or more, but not constant, during the past 12 months.

In November 2015, the Veteran submitted copies of his prescription for topical skin medications.

In June 2016, the Veteran submitted a May 2016 private treatment record with a waiver of RO consideration that depicted figures of the posterior scalp and groin area with a comment stating "5% involvement." 

Prior to April 14, 2014, the preponderance of the evidence indicates that service-connected intertrigo did not warrant a compensable evaluation.  The evidence of record demonstrates that the Veteran's service-connected intertrigo affected less than five percent of the entire body and did not affect any exposed areas.  In addition, intertrigo was treated with a topical ointment.  

The Board concludes that the Veteran's service-connected intertrigo warrants a 30 percent evaluation, but not higher, beginning April 14, 2014, the date of the VA examination report that documents treatment by a topical corticosteroid for a duration of at least six weeks, but not constant, during the past twelve months.  The Board notes the United States Court of Appeals for Veterans Claims (Court) held that "systemic therapy" includes topical corticosteroids for purposes of Diagnostic Code 7806.  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  A 60 percent evaluation is not warranted because the evidence of record does not indicate that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or that intertrigo required constant or near-constant systemic therapy in the past twelve-month period.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting additional staged ratings but for the reasons explained above has determined that a compensable rating prior to April 14, 2014, and a rating in excess of 30 percent thereafter is not warranted.

Additional Considerations

The Board has considered whether the matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  Specifically, the Veteran's itchy skin rash and treatment with a topical corticosteroid are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for hypertension is denied.

The Board having determined that the Veteran's intertrigo of the groin area warrants a noncompensable evaluation prior to April 14, 2014, and a 30 percent evaluation thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.





REMAND

The Board's review of the record reveals that further development is warranted before the remaining claim of entitlement to service connection for folliculitis decalvans with scarring alopecia is decided. 

The Veteran filed a claim in May 2001 for service connection for chloracne or skin rash of the scalp based on reported symptoms of oozing boils or bumps on the back of his head that caused scarring and indicated that he believed the rash was related to herbicide exposure in Vietnam.  In the alternative, the Veteran has contended that his skin disorder of the scalp is related to service-connected intertrigo of the groin.

Historically, a January 2002 rating decision denied the Veteran's claim of entitlement to service connection for a skin disease, diagnosed as folliculitis decalvans.  An April 2012 Board decision reopened and remanded the Veteran's claim, to include diagnoses of intertrigo of the groin and folliculitis decalvans of the scalp, and the claim was again remanded in February 2014.  A January 2015 Board decision granted service connection for intertrigo of the groin and remanded the claim of entitlement to service connection for folliculitis decalvans with scarring alopecia.  

A March 1996 private treatment record assessed seborrheic dermatitis and sebaceous cyst based on symptoms of itchy, scaly scalp with subsequent sores and scabs.  In a January 2000 letter, Dr. S.M. reported that she treated the Veteran since 1996 for seborrheic dermatitis and sebaceous cysts of the scalp.

A February 2000 private treatment record reported symptoms of painful, purulent dermatitis with scaling and yellow crusting of the nuchal fold on the posterior head assessed as seborrheic dermatitis with superinfection.

A September 2003 VA dermatology treatment record reported small areas of scarring alopecia with no scale, erythema, pustules, or primary lesions.

A November 2006 private treatment record assessed early dissecting cellulitis of the scalp for symptoms of flesh-colored papules and nodules on the posterior scalp.  A December 2006 private consultation report indicated the Veteran was assessed with fully dissecting cellulitis of the scalp and dermatographism.

In an April 2012 VA examination report, the examiner noted the Veteran began having an itchy scalp in 2006 and diagnosed folliculitis decalvans with scarring alopecia.  The examiner found scarring alopecia affected less than 20 percent of the scalp with isolated residual scarring in the occipital area and was treated by topical corticosteroids.  The examiner explained that folliculitis decalvans was an inflammatory alopecia that lead to bogginess or induration of the scalp with pustules, erosions, crusts, and scale that began at a central point and spread outward with residual scarring, sores, and hair loss.  The examiner also noted that intertrigo was an inflammation (rash) of the body folds that sometimes referred to a bacterial, fungal, or viral infection that developed at the site of broken skin usually caused by the chafing of warm, moist skin.  The examiner opined that the Veteran's folliculitis decalvans was not related to active service because it was not related to herbicide exposure, the Veteran was not treated for any skin condition of the scalp in service, and he was not diagnosed with folliculitis decalvans until 2006.  

In an April 2014 statement, the Veteran contended that bacteria related to his service-connected intertrigo of the groin spread to his scalp and caused a skin disorder.

In an April 2014 VA examination report, the examiner noted that the diagnosis of folliculitis decalvans with scarring alopecia included a three centimeter (cm) by five cm scar on the back of the head.  The examiner opined that folliculitis decalvans with scarring alopecia was not related to active service because there were no complaints, treatment, or diagnosis of any scalp condition in service or within one year of separation from service.  The examiner noted that the Veteran was first diagnosed with folliculitis decalvans in 2006 and explained that the disorder was a rare, chronic scarring alopecia that classically presented as an expanding patch of alopecia with peripheral pustules on the scalp that was speculated to be an abnormal response to bacteria, specifically staphylococcus aureus.  The examiner also opined that there was no established causal relationship between folliculitis decalvans and herbicide exposure.

The Board finds the April 2012 and April 2014 VA opinions to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that the April 2012 and April 2014 VA examiners based the negative opinions on a finding, in part, that the Veteran was not diagnosed with folliculitis decalvans until 2006.  However, the examiners did not provide a rationale that considered the private treatment records indicating the Veteran was treated for symptoms of a skin disorder of the scalp since 1996.  In addition, the VA examination reports did not provide opinions with adequate supporting rationale that addressed the contention that the Veteran's skin disorder of the scalp was caused by service-connected intertrigo of the groin.  Specifically, the Board notes that the April 2012 VA examiner explained that intertrigo may refer to a bacterial, fungal, or viral infection that develops at the site of broken skin and the April 2014 examiner reported that folliculitis decalvans was speculated to be an abnormal response to bacteria.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.    

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any other outstanding, pertinent records, to include any VA treatment records from January 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include any VA treatment records from January 2014 to the present.

2. Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's folliculitis decalvans with scarring alopecia.  All pertinent evidence of record must made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not that the disorder originated during the Veteran's active service, is otherwise etiologically related to the Veteran's active service, was caused by the Veteran's intertrigo, or was permanently worsened by the Veteran's intertrigo.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


